Citation Nr: 0533604	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation higher than 40 percent 
for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for residuals of 
prostate cancer, awarding a 40 percent rating, effective July 
8, 2002.  In July 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

At the July 2005 hearing, the veteran submitted testimony 
regarding a possible service connection claim for erectile 
dysfunction.  This matter is referred to the RO.


FINDING OF FACT

The residuals of prostate cancer require the veteran to wear 
absorbent materials, which he changes more than 4 times per 
day and has frequent nighttime voiding or accidents, 
requiring further changes of clothes or bedding.  


CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 60 
percent for residuals of prostate cancer have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.115a, 4.115b, Diagnostic Code 7527 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.

The veteran filed a service connection claim for prostate 
cancer on July 8, 2002.  In December 2002, the RO granted 
service connection for residuals of prostate cancer 
associated with herbicide exposure, awarding a 40 percent 
rating effective July 8, 2002.  The veteran appeals this 
action.

On his notice of disagreement, the veteran stated that he 
wanted to be considered for a higher disability rating 
because of the added stress associated with his condition and 
the side effects from the operation.  On his VA-Form 9, he 
stressed that his condition continues to get worse.  He noted 
on an April 2005 statement that he felt that he met the 
criteria for a 60 percent rating and also indicated that his 
private doctors had written a prescription for absorbent pads 
for his condition.  He testified at the July 2005 Board 
hearing that since his operation, he has had to change his 
prescribed absorbent pads more than four times a day and that 
he has to get up and go to the bathroom at least five times a 
night, or has to change what he is wearing.  He further 
testified that he has to wear dark clothing in case he has an 
accident and sometimes carries spare clothes.  He indicated 
that he has a problem with being embarrassed about his 
situation and if he is caught too far away from the bathroom, 
he is in big trouble.  He noted that his bathroom at work is 
about 150 feet long so he has to move quickly and sometimes 
does not make it.  He stated that he is a shipping clerk and 
that the people on the job understand about his situation, so 
they do not have too much problem with it.  The veteran's 
wife stated that it was a constant problem and noted that on 
the drive over to the hearing the veteran could not hold it 
to get to the bathroom and urinated on his clothes.  In sum, 
the veteran contends that his level of disability associated 
with residuals of prostate cancer is much higher than 
warranted by a 40 percent rating, and instead warrants a 60 
percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's residuals of prostate cancer have been 
evaluated as 40 percent disabling under the provisions of 38 
C.F.R. § 4.115b, Diagnostic Code 7527.  Pursuant to the 
provisions of Diagnostic Code 7527, postoperative residuals 
of the prostate gland are evaluated under either voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7527 (2005).

Applying these regulations, and considering the evidence of 
record, the RO concluded that the veteran's predominant 
residual disability from the prostatectomy was urine leakage 
and rated the disability under the criteria outlined for 
voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Under the subcategory of voiding dysfunction, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence which requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed two to four times per day warrants a 40 
percent rating.  When the wearing of absorbent materials, 
which must be changed more than four times per day is 
required, a 60 percent rating is warranted.  A 60 percent 
rating is the maximum rating available under voiding 
dysfunction.  38 C.F.R. § 4.115a (2005).  

A December 2001 private urological treatment report shows an 
assessment of moderate grade, low stage carcinoma of the 
prostate.  Orders were given for a radical retropubic 
prostatovesiculectomy in the near future.  The veteran 
reportedly understood that he might have leakage post 
operative and agreed to the surgery.

A January 2002 private urology report shows the veteran came 
in for a post-operative check and was voiding satisfactorily 
with reasonably good control and some urgency.  The 
assessment was carcinoma of the prostate with satisfactory 
post-operative course.  This assessment was continued in a 
February 2002 private urology report.  

A March 2002 VA Agent Orange examination shows the veteran 
was exposed to Agent Orange in Vietnam and had carcinoma of 
the prostate diagnosed in October 2001.  He had a radical 
prostatectomy done in December 2001, with no radiation or 
chemotherapy.  He did not have dysuria or frequency, but did 
have a problem holding his urine from time to time.  The 
diagnosis was carcinoma of the prostate status post radical 
prostatectomy.

On an August 2002 private urology report, the veteran 
reported that he had complete control of his urine and was 
voiding satisfactorily.  

A September 2002 VA outpatient treatment report shows the 
veteran denied urinary problems.

A December 2002 VA examination report shows the veteran 
stated that he has a frequency of six to seven times during 
the daytime, and at nighttime he has to wake up three times 
to go to the bathroom.  He was not able to control his urine 
and sometimes had a dribbling problem and wet the pad.  He 
did not use any diaper, but had to change about two or three 
pads.  He did not have a history of recurrent urinary tract 
infections, kidney stones, or bladder stones.  The diagnosis 
was post status radical prostatectomy.

A May 2004 private prescription was submitted showing a 
prescription for male incontinence pull-ups.

Upon review, the Board finds that the veteran's residuals of 
prostate cancer more nearly approximate the disability rating 
of 60 percent on the basis of urine leakage, as defined by 38 
C.F.R. § 4.115a.  As noted, for the 60 percent rating 
evaluation, the veteran must have to change the absorbent 
materials more than 4 times per day.  

While the veteran reported no problems on treatment records 
dated from January 2002 to September 2002, he also reported 
separately in March 2002 that he did have problems holding in 
urine.  Additionally, at the December 2002 VA examination, he 
reported a frequency of six to seven times during the day and 
at nighttime three times.  He also reported that he had to 
change his absorbent pads two to three times a day.  
Moreover, the veteran testified at the Board hearing that on 
average he had to change his absorbent pads more than four 
times during the day and carry a spare change of clothes 
sometimes, and also had to go to the bathroom at least five 
times at night or change his clothes.  Thus, on average the 
veteran has to change his absorbent pad about nine times 
within a 24-hour period, about four times during the day and 
five times at night.  This is enough to warrant a 60 percent 
rating, which is the maximum schedular rating available under 
voiding dysfunction.  38 C.F.R. § 4.115a (2005).  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the residuals of prostate cancer warranted a rating higher 
than 60 percent.  Thus "staged ratings" are inapplicable to 
this case.

Accordingly, resolving all doubt in the veteran's favor, the 
Board finds that the veteran's disability picture more 
closely approximates the criteria for a 60 percent rating for 
residuals of prostate cancer under 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7527.  See 38 C.F.R. § 4.7; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  As the veteran 
requested a 60 percent rating, this is considered a full 
grant of the benefit sought on appeal.

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that in the 
December 2003 statement of the case the RO provided and 
discussed the criteria for assignment of extraschedular 
evaluations for the disabilities at issue for which an 
increased evaluation was sought by the veteran on appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
Frequent hospitalization or marked interference with 
employment is not demonstrated.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial 60 percent rating for residuals of 
prostate cancer is granted, subject to the rules and payment 
of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


